PER CURIAM:
Johnny Bernard Miller appeals from the district court’s text orders denying his motions for relief from his criminal judgment and appointment of counsel. Miller asserted he was actually innocent of his criminal charges. However, neither the federal statutes nor the Rules of Criminal and Appellate Procedure provide for a motion to reopen or a motion for reconsideration in a criminal case. Miller must seek relief under 28 U.S.C.A. §§ 2241, 2255 (West Supp.2011). See United States v. Breit, 754 F.2d 526, 530-31 (4th Cir.1985). Accordingly, we affirm the orders of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.